DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022; 12/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Text of ISO/IEC 14496-15:2019 DAM 2 Carriage of VVC and EVC in ISOBMFF, hereinafter Document 1.
Regarding claim 1, Document 1 teaches a  method of processing visual media data, comprising: 
performing a conversion between a visual media file and a bitstream of a visual media data according to a format rule (see e.g. title, which discloses the carriage of network abstraction layer unit structured video in the ISO base media file format), 
wherein the format rule specifies a condition that controls whether an information item is included in a non-video coding layer track of the visual media file (see e.g. p. 10, section 11.3.1, disclosing that adaptation parameter sets, APSs, which carry ALF, LMCS, or scaling list parameters, and other non-VCL NAL units can be stored in and transmitted through a VVC non-VCL track that is separate from the track containing the VCL NAL units), and 
wherein a presence of the non-video coding layer track in the visual media file is indicated by a specific track reference in a video coding layer track of the visual media file (see e.g. p. 13, section 11.5.1 and p. 25, section 11.7.2.3, disclosing that track references of type 'vvcN' are included in a VVC track referencing a VVC non-VCL track)

Regarding claim 2, Document 1 teaches the method of claim 1, wherein the condition specifies that the non-video coding layer track includes only non-video coding layer network abstraction layer units as the information item (see e.g. p. 10, section 11.3.1, disclosing that adaptation parameter sets, APSs, which carry ALF, LMCS, or scaling list parameters, and other non-VCL NAL units can be stored in and transmitted through a VVC non-VCL track that is separate from the track containing the VCL NAL units).

Regarding claim 3, Document 1 teaches the method of claim 1, 
wherein the condition specifies that the non-video coding layer track includes adaptation parameter sets as the information item, 
wherein the adaptation parameter sets include adaptive loop filter parameters, luma mapping with chroma scaling parameters, or scaling list parameters, and 
wherein the condition specifies that the adaptation parameter sets are stored in and transmitted through a track that is separate from another track that includes video coding layer network abstraction layer units (see e.g. p. 10, section 11.3.1, disclosing that adaptation parameter sets, APSs, which carry ALF, LMCS, or scaling list parameters, and other non-VCL NAL units can be stored in and transmitted through a VVC non-VCL track that is separate from the track containing the VCL NAL units).

Regarding claim 4, Document 1 teaches the method of claim 3, wherein the condition allows the non-video coding layer track to additionally include other types of non-video coding layer network abstraction layer units (see e.g. p. 10, section 11.3.1, disclosing that adaptation parameter sets, APSs, which carry ALF, LMCS, or scaling list parameters, and other non-VCL NAL units can be stored in and transmitted through a VVC non-VCL track that is separate from the track containing the VCL NAL units).

Regarding claim 5, Document 1 teaches the method of claim 3, wherein the condition disallows the non-video coding layer track to additionally include other types of non-video coding layer network abstraction layer units (a VVC non-VCL track does not contain parameter sets in its sample entries (see e.g. p. 13, section 11.4).).

Regarding claim 12, Document 1 teaches the method of claim 1, wherein the conversion comprises generating the visual media file and storing the bitstream to the visual media file according to the format rule (a storage format (see e.g. p. 9, section 11.3.1 )).

Regarding claim 13, Document 1 teaches the method of claim 1, wherein the conversion comprises parsing the visual media file according to the format rule to reconstruct the bitstream (a video decoder and file parser (see e.g. p. 1, section 4.6)).

Regarding claim 14, Document 1 teaches an apparatus for processing visual media data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to implement a method comprising: 
perform a conversion between a visual media file and a bitstream of a visual media data according to a format rule (see e.g. title, which discloses the carriage of network abstraction layer unit structured video in the ISO base media file format);
wherein the format rule specifies a condition that controls whether an information item is included in a non-video coding layer track of the visual media file (see e.g. p. 10, section 11.3.1, disclosing that adaptation parameter sets, APSs, which carry ALF, LMCS, or scaling list parameters, and other non-VCL NAL units can be stored in and transmitted through a VVC non-VCL track that is separate from the track containing the VCL NAL units), and 
wherein a presence of the non-video coding layer track in the visual media file is indicated by a specific track reference in a video coding layer track of the visual media file (see e.g. p. 13, section 11.5.1 and p. 25, section 11.7.2.3, disclosing that track references of type 'vvcN' are included in a VVC track referencing a VVC non-VCL track)

Regarding claim 15, Document 1 teaches the apparatus of claim 14, wherein the condition specifies that the non-video coding layer track includes only non- video coding layer network abstraction layer units as the information item (see e.g. p. 10, section 11.3.1, disclosing that adaptation parameter sets, APSs, which carry ALF, LMCS, or scaling list parameters, and other non-VCL NAL units can be stored in and transmitted through a VVC non-VCL track that is separate from the track containing the VCL NAL units).

Regarding claim 16, Document 1 teaches the apparatus of claim 14, wherein the condition specifies that the non-video coding layer track includes adaptation parameter sets as the information item, wherein the adaptation parameter sets include adaptive loop filter parameters, luma mapping with chroma scaling parameters, or scaling list parameters, and wherein the condition specifies that the adaptation parameter sets are stored in and transmitted through a track that is separate from another track that includes video coding layer network abstraction layer units (see e.g. p. 10, section 11.3.1, disclosing that adaptation parameter sets, APSs, which carry ALF, LMCS, or scaling list parameters, and other non-VCL NAL units can be stored in and transmitted through a VVC non-VCL track that is separate from the track containing the VCL NAL units).

Regarding claim 17, Document 1 teaches the apparatus of claim 16, wherein the condition allows or disallows the non-video coding layer track to additionally include other types of non-video coding layer network abstraction layer units (see e.g. p. 10, section 11.3.1, disclosing that adaptation parameter sets, APSs, which carry ALF, LMCS, or scaling list parameters, and other non-VCL NAL units can be stored in and transmitted through a VVC non-VCL track that is separate from the track containing the VCL NAL units).

Regarding claim 19, Document 1 teaches a  non-transitory computer-readable storage medium storing instructions that cause a processor to: 
perform a conversion between a visual media file and a bitstream of a visual media data according to a format rule (see e.g. title, which discloses the carriage of network abstraction layer unit structured video in the ISO base media file format);
wherein the format rule specifies a condition that controls whether an information item is included in a non-video coding layer track of the visual media file (see e.g. p. 10, section 11.3.1, disclosing that adaptation parameter sets, APSs, which carry ALF, LMCS, or scaling list parameters, and other non-VCL NAL units can be stored in and transmitted through a VVC non-VCL track that is separate from the track containing the VCL NAL units), and 
wherein a presence of the non-video coding layer track in the visual media file is indicated by a specific track reference in a video coding layer track of the visual media file (see e.g. p. 13, section 11.5.1 and p. 25, section 11.7.2.3, disclosing that track references of type 'vvcN' are included in a VVC track referencing a VVC non-VCL track)

Regarding claim 20, Document 1 teaches a  non-transitory computer-readable recording medium storing a bitstream of a visual media file which is generated by a method performed by a video processing apparatus, wherein the method comprises: 
performing a conversion between a visual media file and a bitstream of a visual media data according to a format rule (see e.g. title, which discloses the carriage of network abstraction layer unit structured video in the ISO base media file format),  
wherein the format rule specifies a condition that controls whether an information item is included in a non-video coding layer track of the visual media file (see e.g. p. 10, section 11.3.1, disclosing that adaptation parameter sets, APSs, which carry ALF, LMCS, or scaling list parameters, and other non-VCL NAL units can be stored in and transmitted through a VVC non-VCL track that is separate from the track containing the VCL NAL units), and 
wherein a presence of the non-video coding layer track in the visual media file is indicated by a specific track reference in a video coding layer track of the visual media file (see e.g. p. 13, section 11.5.1 and p. 25, section 11.7.2.3, disclosing that track references of type 'vvcN' are included in a VVC track referencing a VVC non-VCL track).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 in view of Jean (Dynamic independent ROIs in VCC file formate).

Regarding claim 6, Document 1 teaches the method of claim 1.
Document 1 does not teach the following limitations, however, in analogous art, Jean teaches wherein the condition specifies that the non-video coding layer track includes picture header network abstraction layer units as the information item, and 
wherein the condition specifies that the picture header network abstraction layer units are stored in and transmitted through a track that is separate from another track that includes video coding layer network abstraction layer units (see e.g. p. 1, sections 1 and 2.1 and p. 3, section 2.3 and 2.4, disclosing a VVC file format for subpictures using subpicture tracks with only parameter sets and picture headers but without VCL NAL units, as well as track references pointing to samples of 'vvcN' type.)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Jean and apply them to Document 1. One would be motivated as such as to allow for spatial access of a subpicture in a sequence without having to fetch VCL data outside of the subpicture which ensures an efficient usage of network resource in HTTP streaming use cases for example

Regarding claim 7, Document 1 in view of Jean teaches the method of claim 6, Jean teaches wherein the condition allows the non-video coding layer track to additionally include other types of non-video coding layer network abstraction layer units (the non-VCL tracks carry PH, i.e. picture header, and APS NAL units (see e.g. p. 3, section 2.4)). The same motivation used to combine Document 1 in view of Jean in claim 6 is applicable.
	
	Regarding claim 8, Document 1 in view of Jean teaches the method of claim 6, Document 1 teaches wherein the condition disallows the non-video coding layer track to additionally include other types of non-video coding layer network abstraction layer units (a VVC non-VCL track does not contain parameter sets in its sample entries (see e.g. p. 13, section 11.4).).

Regarding claim 9, Document 1 in view of Jean teaches the method of claim 6, Jean teaches wherein the condition allows the non-video coding layer track to additionally include adaptation parameter set network abstraction layer units (the non-VCL tracks carry PH, i.e. picture header, and APS NAL units (see e.g. p. 3, section 2.4)). The same motivation used to combine Document 1 in view of Jean in claim 6 is applicable.

Regarding claim 10, Document 1 in view of Jean teaches the method of claim 6, Jean teaches wherein the condition disallows the non-video coding layer track to additionally include adaptation parameter set network abstraction layer units (define one or more non-VCL tracks, carrying VPS/SPS/PPS/ APS/PH as needed" (see e.g. p. 3, section 2.4, emphasis added). Using dedicated tracks for each of these NALUs (and hence disallowing to include the APS into the track comprising PH)). The same motivation used to combine Document 1 in view of Jean in claim 6 is applicable.

Regarding claim 11, Document 1 teaches the method of claim 1.
Document 1 does not teach the following limitations, however, in analogous art, Jean teaches wherein the condition specifies that picture header network abstraction layer units for a video stream is the information item that is stored either in a first set of samples of tracks containing video coding layer network abstraction layer units or in a second set of samples of non-video coding layer tracks but not both at a same time (PH information in a non-VCL track "as needed", i.e. if there is no particular need, it may also be carried in the VCL track.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Jean and apply them to Document 1. One would be motivated as such as to allow for spatial access of a subpicture in a sequence without having to fetch VCL data outside of the subpicture which ensures an efficient usage of network resource in HTTP streaming use cases for example

Regarding claim 18, Document 1 teaches the apparatus of claim 14.
Document 1 does not teach the following limitations, however, in analogous art, Jean teaches wherein the condition specifies that the non-video coding layer track includes picture header network abstraction layer units as the information item, and wherein the condition specifies that the picture header network abstraction layer units are stored in and transmitted through a track that is separate from another track that includes video coding layer network abstraction layer units (see e.g. p. 1, sections 1 and 2.1 and p. 3, section 2.3 and 2.4, disclosing a VVC file format for subpictures using subpicture tracks with only parameter sets and picture headers but without VCL NAL units, as well as track references pointing to samples of 'vvcN' type.)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Jean and apply them to Document 1. One would be motivated as such as to allow for spatial access of a subpicture in a sequence without having to fetch VCL data outside of the subpicture which ensures an efficient usage of network resource in HTTP streaming use cases for example

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486